FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-17-00116-CV

                                 Trial Court No. 00375-CCL-16

Zelena Barbay

Vs.

Mary McCarty, Individually and as Executrix of the Estate of Stanley
William Taraba
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Clerk's record                               $56.00   CHRISTOPHER TINSLEY
Reporter's record                            $91.00   Appellant Zelena Barbay
Motion fee                                   $10.00   Judy Emerson
Required Texas.gov efiling fee               $30.00   Judy Emerson
Indigent                                     $25.00   Judy Emerson
Filing                                      $100.00   Judy Emerson
Supreme Court chapter 51 fee                 $50.00   Judy Emerson
TOTAL:                                      $362.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 1st day of December 2017, A.D.

                                                 PAM ESTES, CLERK

                                                By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk